MOORE, Judge,
concurring specially.
I fully concur that this court must dismiss the appeal in regard to the July 15, 2009, judgment entered against Valdez Catledge (“Valdez”) due to its untimeliness and that this court must affirm the February 22, 2010, judgment dismissing the action against 7-C’s International, LLC (“7-C’s”), and Catledge Land Management, LP (“Catledge Management”), which was improperly transferred from the district court. However, I note that, for the same reasons the main opinion concludes that the circuit court lacked subject-matter jurisdiction over the claims filed against 7-C’s and Catledge Management, the circuit court also lacked subject-matter jurisdiction over the claims filed against Valdez, and, accordingly, the July 15, 2009, judgment against Valdéz is void for lack of subject-matter jurisdiction. Because of the untimeliness of the appeal from the July 15, 2009, judgment, this court is powerless to take any action in regard to that void judgment; however, any party aggrieved by that judgment may file a Rule 60(b)(4), Ala. R. Civ. P., motion in the circuit court to have the judgment set aside.